IN THE SUPREME COURT OF THE STATE OF NEVADA


                                      IN THE MATTER OF THE                                              No. 84056
                                      RESIGNATION OF RICHARD E.
                                      ZUCKERMAN, BAR NO. 2816.
                                                                                                        FILE
                                                                                                        JAN 1 3 2022




                                                ORDER GRANTING PETITION FOR RESIGNATION
                                                  This is a joint petition by the State Bar of Nevada and attorney
                                      Richard E. Zuckerman for his resignation from the Nevada bar.
                                                  SCR 98(5) provides that Nevada attorneys who are not actively
                                      practicing law in this state may resign from the state bar if certain
                                      conditions are met. The petition includes statements from state bar staff
                                      confirming that no disciplinary, fee dispute arbitration, or client security
                                      fund matters are pending against Zuckerman; and that he is current on all
                                      membership fee payments and other financial commitments relating to his
                                      practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                                     Bar counsel has recommended that the resignation be
                                      approved, and the Board of Governors has approved the application for
                                      resignation.                See SCR 98(5)(a)(2). Zuckerman acknowledges that his
                                      resignation is irrevocable and that the state bar retains continuing
                                      jurisdiction with respect to matters involving a past member's conduct prior
                                      to resignation, See SCR 98(5)(c)-(d). Finally, Zuckerman has submitted an
                                      affidavit of compliance with SCR 115. See SCR 98(5)(e).



   SUPREME COURT
        Of
        NEVADA

  101 I947A asgipm



14.r its-41..IT:te;rtAi....' "t"14;                  :,...••••-   • •      7    •   -    ••••••••   .
                                 The petition satisfies the requirements of SCR 98(5).

                      Accordingly, we approve attorney Richard E. Zuckerman's resignation.
                      SCR 98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.

                                                                    464131C6a.:1^,f   c




                      cc:   Bar Counsel, State Bar of Nevada
                            Richard E. Zuckerman
                            Executive Director, State Bar of Nevada
                            Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                           2
I th I47A     5 5.•
              1
             .1